IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 : No. 56 MM 2018
EX REL. ANDREW DARVIN HERSH,                 :
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
THE GENERAL ASSEMBLY OF                      :
PENNSYLVANIA,                                :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM
     AND NOW, this 3rd day of May, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.